                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00077-RJC-DCK

WB MUSIC CORP., HEAVY MELON                )
MUSIC, UNIVERSAL POLYGRAM                  )
INTERNATIONAL PUBLISHING, INC.,            )
REALSONGS, PURPLE RABBIT MUSIC,            )
and M.L.E. MUSIC,                          )
                                           )
             Plaintiffs,                   )
                                           )
              v.                           )
                                           )
CEDAR ST INVESTMENTS LLC and               )                ORDER
JASON ASTEPHEN,                            )
                                           )
             Defendants,                   )
                                           )
CEDAR ST INVESTMENTS LLC,                  )
                                           )
             Cross-Claimant,               )
                                           )
               v.                          )
                                           )
JASON ASTEPHEN,                            )
                                           )
              Cross-Claimant-Defendant.    )

      THIS MATTER comes before the Court on Cross-Claimant Cedar St

Investments LLC’s motion for default judgment. (Doc. No. 19.)

I.    BACKGROUND

      On February 13, 2018, Plaintiffs WB Music Corp., Heavy Melon Music,

Universal Polygram International Publishing, Inc., Realsongs, Purple Rabbit Music,

and M.L.E. Music (collectively, the “Plaintiffs”) filed their complaint against

Defendants Cedar St Investments LLC (“Cedar Street”) and Jason Astephen




     Case 3:18-cv-00077-RJC-DCK Document 22 Filed 08/13/20 Page 1 of 5
asserting five claims for copyright infringement based on Cedar Street’s and

Astephen’s public performance of Plaintiffs’ copyrighted musical compositions. (Doc.

No. 1.)

      On May 2, 2018, Cedar Street filed its answer to Plaintiffs’ complaint and

asserted crossclaims against Astephen. (Doc. No. 11.) In its crossclaims, Cedar

Street alleges that it owns the sports bar Draught—the place at which the alleged

copyright infringement occurred. (Doc. No. 11, ¶ 33.) Astephen was a member of

Cedar Street and the general manager of Draught. (Doc. No. 11, ¶ 35.) In the fall of

2017, the other members of Cedar Street became aware that Astephen was not

accurately reporting to Cedar Street all of the funds received by Draught. (Doc. No.

11, ¶ 37.) Following an internal investigation, the other members of Cedar Street

discovered that approximately $50,000 in Cedar Street funds had been misdirected

for Astephen’s personal gain. (Doc. No. 11, ¶ 38.) Based on those allegations, Cedar

Street brings crossclaims against Astephen for fraud, constructive fraud, breach of

fiduciary duty, conversion, unfair competition, and unfair or deceptive acts or

practices. (Doc. No. 11, at 12–15.) In addition, Cedar Street asserts crossclaims for

contribution and indemnity implied in law in the event Plaintiffs prevail on their

copyright infringement claims. (Doc. No. 11, at 10–11.)

      Plaintiffs moved for entry of default against Astephen based on his failure to

plead or otherwise defend against Plaintiffs’ complaint, and the Clerk of Court

entered default against Astephen on June 12, 2018. (Doc. No. 14.) Cedar Street also

moved for entry of default against Astephen based on his failure to plead or otherwise



                                          2

      Case 3:18-cv-00077-RJC-DCK Document 22 Filed 08/13/20 Page 2 of 5
defend against Cedar Street’s crossclaims, and the Clerk of Court entered default

against Astephen on November 7, 2018. (Doc. No. 17.)

      On January 24, 2019, Plaintiffs filed a stipulation dismissing all their claims

with prejudice. (Doc. No. 18.)

      Before the Court is Cedar Street’s motion seeking a default judgment against

Astephen on its crossclaims.

II.   DISCUSSION

      The jurisdictional basis for Plaintiffs’ complaint, which asserted five claims for

copyright infringement, was federal question jurisdiction pursuant to 28 U.S.C.

§ 1331. The only jurisdictional basis for Cedar Street’s crossclaims is supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(a). (Doc. No. 11, ¶ 28.)

      Section 1367(a) states that “in any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all

other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.” 28 U.S.C. § 1367(a). Nevertheless, section 1367(c)

provides that a district court “may decline to exercise supplemental jurisdiction”

when it “has dismissed all claims over which it has original jurisdiction.”          Id.

§ 1367(c)(3). “[T]rial courts enjoy wide latitude in determining whether or not to

retain jurisdiction over state claims when all federal claims have been extinguished.”

Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995); see also Jones v. Tyson Foods,

Inc., 378 F. Supp. 2d 705, 710 (E.D. Va. 2004) (“It has been well established that the



                                           3

      Case 3:18-cv-00077-RJC-DCK Document 22 Filed 08/13/20 Page 3 of 5
decision to exercise supplemental jurisdiction after a federal claim has been

dismissed, rests within the sole discretion of the Court.”). In so deciding, district

courts should consider the “convenience and fairness to the parties, the existence of

any underlying issues of federal policy, comity, and considerations of judicial

economy.” Shanaghan, 58 F.3d at 110. “When the balance of these factors indicates

that a case properly belongs in state court, as when the federal-law claims have

dropped out of the lawsuit in its early stages and only state-law claims remain, the

federal court should decline the exercise of jurisdiction by dismissing the case without

prejudice.”   Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988).        Indeed,

numerous courts have recognized that when the federal claims are dismissed at an

early stage of the litigation, district courts should generally decline to exercise

supplemental jurisdiction over the remaining state law claims.         E.g., Enochs v.

Lampasas County, 641 F.3d 155, 161 (5th Cir. 2011); Miller v. Herman, 600 F.3d 726,

738 (7th Cir. 2010); Brzak v. United Nations, 597 F.3d 107, 113–14 (2d Cir. 2010).

      Here, Plaintiffs’ copyright claims that provided the basis for original

jurisdiction have been dismissed, leaving only Cedar Street’s state law crossclaims

against Astephen. Plaintiffs’ copyright claims were dismissed less than a year after

the case was filed and before the parties filed any substantive motions. The sole

jurisdictional basis for Cedar Street’s crossclaims is supplemental jurisdiction. The

crossclaims present no underlying issues of federal policy, and as the case is at the

default judgment stage, the Court finds no overriding interest in judicial economy or

inconvenience to the parties to justify the exercise of supplemental jurisdiction.



                                           4

      Case 3:18-cv-00077-RJC-DCK Document 22 Filed 08/13/20 Page 4 of 5
Therefore, the Court declines to exercise supplemental jurisdiction over Cedar

Street’s state law crossclaims. See United States v. Godley, 136 F. Supp. 3d 724, 739

(W.D.N.C. 2015) (declining to exercise supplemental jurisdiction over defendants’

state law crossclaims where the court dismissed the federal claims at summary

judgment); Golian v. N.Y. City Admin. for Children Servs., 282 F. Supp. 3d 718, 733

(S.D.N.Y. 2017) (declining to exercise supplemental jurisdiction over plaintiff’s state

law claims to enter a default judgment where the court dismissed plaintiff’s federal

claims pursuant to Rule 12(b)(6)). Therefore, the Court denies Cedar Street’s motion

for default judgment and dismisses its crossclaims without prejudice.

III.   CONCLUSION

       IT IS THEREFORE ORDERED that:

       1.    Cedar Street’s motion for default judgment, (Doc. No. 19), is DENIED;

       2.    Cedar Street’s crossclaims are DISMISSED without prejudice; and

       3.    The Clerk of Court is directed to close this case.




                             Signed: August 13, 2020




                                              5

       Case 3:18-cv-00077-RJC-DCK Document 22 Filed 08/13/20 Page 5 of 5
